Citation Nr: 0504811	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for alcoholism.

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

3.  Entitlement to service connection for muscle contraction 
headaches.

4.  Entitlement to service connection for lumbosacral strain, 
claimed as low back pain.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a bilateral 
shoulder disability, to include arthritis of the right 
shoulder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in part, declined to reopen a 
previously denied claim of entitlement to service connection 
for alcoholism; denied a claim of entitlement to an increased 
disability rating for service-connected bilateral hearing 
loss; and denied the veteran's claims of entitlement to 
service connection for muscle contraction headaches, 
lumbosacral strain, a neck disability and a bilateral 
shoulder disability.    

Procedural history

The veteran served on active duty in the United States Army 
from January 1967 to May 1967 and from September 1969 to July 
1977.  He served in Vietnam and was awarded the Combat 
Infantryman Badge and the Bronze Star. 

In August 1988, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss.  The RO 
granted service connection for bilateral sensorineural 
hearing loss in a December 1989 rating decision and assigned 
a noncompensable disability rating.  

In October 1988, the veteran filed a claim for entitlement to 
service connection for alcoholism.  The RO denied entitlement 
to service connection for alcoholism in an August 1991 rating 
decision, which he did not appeal.

In April 2000, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
alcoholism and for an increased rating for bilateral hearing 
loss, along with new claims for service connection for muscle 
tension headaches, neck pain with a cervical spine injury and 
lumbosacral strain or disc disease.  
The RO declined to reopen the veteran's service connection 
claim for alcoholism, denied an increased rating for the 
service-connected bilateral hearing loss, and denied the 
remaining service connection claims in a May 2002 rating 
decision.  The veteran perfected an appeal as to that 
decision with the timely submission of his substantive appeal 
(VA Form 9) in March 2003.

Matters not on appeal

During the course of this appeal, the veteran has raised 
numerous other issues.  
He submitted a statement dated in February 2002 which asked 
to reopen previously denied claims of entitlement to service 
connection for a skin rash and a left ankle disability.  The 
veteran also asked for entitlement to increased ratings for 
service-connected bilateral tinnitus and a left knee 
disability.  In the veteran's June 2002 notice of 
disagreement with the May 2002 rating decision, he indicated 
that he would like to reopen previously denied claims of 
entitlement to service connection for pyorrhea, a stomach 
disorder and residuals of heat exhaustion. The veteran 
indicated in his substantive appeal (VA Form 9) dated in 
March 2003 that he would like to be considered for an 
increased rating for his service-connected fractured 
mandible.  

These issues have not yet been addressed by the RO, and are 
therefore referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

As will be explained below, the veteran's claim of 
entitlement to service connection for alcoholism on a direct 
basis is being denied based on lack of legal merit.  Possibly 
anticipating such an outcome, in a statement dated in 
December 2004 the veteran's representative raised the issue 
of entitlement to service connection for alcoholism as 
secondary to the veteran's service-connected psychiatric 
disability.

As discussed below, in general, service connection may not be 
established for alcoholism.  However, the United States Court 
of Appeals for the Federal Circuit has held that there can be 
service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  
See also VAOPGCPREC 7-99 [holding that a substance abuse 
disability caused by a service-connected disability can be 
service connected under section 3.310(a) for purposes of VA 
benefits].

The new secondary service connection claim is therefore also 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO last denied service connection for alcoholism in 
an unappealed August 1991 rating decision.

2.  The evidence associated with the claims folder subsequent 
to the RO's August 1991 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for alcoholism.

3.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level I hearing impairment in the left ear.

4.  The veteran has not required frequent hospitalizations 
for his hearing loss, nor is it shown that this disability 
causes marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.

5.  The competent medical evidence of record indicates that 
the veteran's muscle contraction headaches are not 
etiologically related to his military service.  

6.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed lumbosacral strain is not 
etiologically related to his military service. 

7.  The competent medical evidence of record does not support 
a finding that a cervical spine disability currently exists.

8.  The competent medical evidence of record does not support 
a finding that a left shoulder disability currently exists.

9.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed degenerative 
arthritis of the right shoulder is not etiologically related 
to his military service.


CONCLUSIONS OF LAW

1.  The August 1991 RO rating decision denying service 
connection for alcoholism is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §  20.1103 (2004).  

2.  Since the August 1991 RO decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for alcoholism; 
therefore, the claim of entitlement to service connection for 
alcoholism is not reopened.  38 U.S.C.A. §§ 105, 5108 (West 
1991); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.301 (2004).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2004).

4.  Application of extraschedular provisions is not warranted 
for the claim of entitlement to a compensable disability 
rating for bilateral hearing loss.  38 C.F.R. § 3.321(b) 
(2004).

5.  Muscle contraction headaches were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  Lumbosacral strain was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

7.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

8.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, in May 2002 the RO determined 
that the claim of entitlement to service connection for 
alcoholism, which had been denied by the RO in August 1991, 
had not been reopened.  Implicit in the veteran's 
presentation is the contention that new and material evidence 
has been received which is sufficient to reopen this claim.  
The veteran also seeks an increased rating for service-
connected bilateral hearing loss and service connection for 
muscle contraction headaches, lumbosacral strain, a neck 
disability and a bilateral shoulder disability. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen claims that have been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims. 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist, all three of 
which apply to the veteran's appeal of entitlement to an 
increased rating for bilateral hearing loss and entitlement 
to service connection for headaches, lumbosacral strain, a 
neck disability and a bilateral shoulder disability.  The 
Board will now address these concepts within the context of 
the circumstances presented in this case.  

The notice provisions of the VCAA apply to cases, such as 
this, in which a claimant seeks to reopen a previously denied 
claim.   The duty to assist and standard of review are only 
applicable to the claim of entitlement to service connection 
for alcoholism if and when new and material evidence has been 
submitted to reopen it.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the May 2002 
rating decision and by the February 2003 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

More significantly, a letter was sent to the veteran in 
January 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claims for service connection and 
an increased rating, and what constituted new and material 
evidence in order to reopen his previously denied claim for 
service connection.  Specifically, the veteran was advised 
that VA would obtain his service medical records if VA did 
not already have them and any private or VA medical records 
identified by him.  

Thus, the January 2002 VCAA letter, the May 2002 rating 
decision and the February 2003 SOC not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2002 letter, the RO informed the veteran that the RO 
would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The January 2002 letter informed him 
that if he had private medical evidence, he could complete 
and submit the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, to authorize the RO's retrieval of such on the 
veteran's behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2002 letter requested that 
the veteran "Tell us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board notes that, even though the January 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. 
§ 5103(b) [evidence must be received by VA within one year 
from the date notice is sent].  That one year period has 
since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims (by rating 
decision in May 2002).  Therefore, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that under the circumstances here presented 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records, 
social security administration (SSA) records and VA and 
private treatment records.  The veteran was provided with a 
VA medical examination in January 2002, the results of which 
will be referred to below.  The report of the medical 
examination reflects that the examiner recorded his past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined a hearing before 
a Veterans Law Judge when he submitted his substantive appeal 
(VA Form 9).

1.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim of entitlement to 
service connection for alcoholism.

Service connection - alcoholism

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(January 16, 1997).  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101- 508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse. 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in April 2000, the revised 
regulations are inapplicable to the present appeal.  The 
applicable regulation is set forth immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Analysis

In an August 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
alcoholism, stating "Alcoholism is considered by the 
Veterans Administration to be a disability of willful 
misconduct and is not a condition for which service condition 
may be established."    

As has been discussed in the law and regulations section 
above, service connection may not be granted for alcoholism 
as a matter of law.  The inquiry as to whether new and 
material evidence has been submitted in regards to the 
veteran's previously denied claim of service connection for 
alcoholism is moot, as it is not possible to submit new and 
material evidence for a claim that was previously denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated]. 

The Board also notes that the provisions that do not allow 
service connection for alcoholism have not changed since the 
RO's August 1991 rating decision; therefore, the veteran's 
claim of entitlement to service connection for alcoholism may 
not be considered a new claim for compensation purposes.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) 
[when there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, a claim 
under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may 
be reviewed on a de novo basis.  
  
Therefore, a discussion whether the evidence submitted after 
the August 1991 RO decision is new and material would be an 
exercise in futility, since the case is not capable of being 
reopened.

In essence, the veteran contends that alcoholism is a disease 
and is not a product of willful misconduct.  The Board is 
bound by the law, which holds otherwise.  
See 38 U.S.C.A. §§ 105, 7104(c) (West 2002).  The veteran's 
recourse in this matter is with the United States Congress, 
not with the Board. 

In short, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
alcoholism is unsuccessful, as he has not and can not submit 
new and material evidence for this claim.  The claim of 
entitlement to service connection for alcoholism cannot 
reopened and the benefits sought on appeal remain denied.  
See Sabonis, supra.

Additional comment

As was noted in the Introduction, in December 2004 the 
veteran's representative raised a claim of entitlement to 
service connection for alcoholism as secondary to the 
veteran's service-connected mental disorder.  That claim is a 
separate and distinct claim from the current claim, and it is 
being referred to the RO for appropriate disposition.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted  as to that issue.




	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991); 
however, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's hearing loss claim was 
received in April 2000, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual Background

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

The only pertinent medical evidence obtained in connection 
with the present appeal consists of the report of VA 
audiological evaluations conducted in January 2002.  While 
there are prior-dated examination reports of record, only 
this recent examination is probative to the outcome of this 
increased rating claim.  See Francisco, supra.

On VA audiological evaluation in January 2002, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	10	20	35	55	70	45
Right (dB)	10	15	20	55	70	40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the right ear with level I in the left ear 
results in a noncompensable rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].

The veteran has presented no medical evidence in support of 
his claim.  He merely contends that his hearing is deficient.  
The Board acknowledges that the January 2002 examination 
report documents that the veteran has diminished hearing.  
This is not in dispute; service connection is assigned only 
where hearing loss exists.  
See 38 C.F.R. § 3.385 (2004).  With respect to the assignment 
of an increased rating, the question which must be answered 
by the Board is whether the schedular criteria have been met.  
The schedular criteria are specific, and as explained above 
the veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  See Lendenmann, 3 Vet. App. at 
349.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  Although the January 2002 
audiological examination report shows the veteran to have 
hearing loss, the examiner did not indicate that the 
veteran's hearing loss disability is in any way out of the 
ordinary clinically.  There also is no evidence of 
hospitalization for hearing loss, either in the recent or the 
remote past.  

With respect to interference with employment, the veteran 
reported that he retired from his most recent job as a 
maintenance worker in 1995 after an automobile accident.  
There is no indication in the evidence that the veteran's 
hearing loss would markedly interfere with his ability to 
work.  In fact, in April 1995, after completing a physical 
examination of the veteran for purposes of determining 
whether he is qualified for SSA benefits, Dr. J.C. noted that 
"there is not much objective physical examination evidence 
of debilitation.  It seems that the patient should be able to 
perform basic work activities."  Moreover, the January 2002 
VA examiner did not indicate that the veteran's bilateral 
hearing loss would markedly interfere with employment.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for muscle contraction 
headaches.

4.  Entitlement to service connection for lumbosacral strain 
or disc disease, claimed as low back pain.

For the sake of economy, these disabilities will be discussed 
together.

Pertinent law and regulations

Service connection 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  38 
C.F.R. § 3.303(b) (2004).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Factual Background

The veteran's service medical records include one in-service 
treatment record that made a notation of "probable back 
strain" and three records indicating headaches in service.  
In the report of medical history for the veteran's separation 
medical examination in April 1977, the veteran indicated 
"recurrent back pain".    Clinical evaluation of the spine 
was normal.  The veteran also indicated "frequent or severe 
headaches" in the report of medical history for the 
veteran's separation examination in April 1977; a notation of 
tension headaches was made by the examiner.  

In subsequent medical examinations for enlistment into the 
reserves, dated in October 1978, September 1980 and September 
1985, the veteran did not report back pain or headaches in 
his report of medical history.  On his October 1978 and 
September 1985 examination reports, the veteran wrote "I am 
in good health."  

There are no pertinent records for over a decade after the 
veteran left active military service.  Private treatment 
records show the veteran complaining of back pain beginning 
in January 1989 and headaches beginning in August 1989.

During a VA examination in August 1989, the veteran 
complained of lower back pain and frequent headaches.  An X-
ray of the lumbar spine showed partial sacralization of the 
L-5 and mild wedging of the L-4 compatible with a mild 
compression fracture.    

During an April 1990 examination for the reserves, the 
veteran noted lower back pain and frequent or severe 
headaches.  The veteran reported that his back pain and 
headaches were a result of his having previously fractured a 
vertebra of the thoracic spine in service.

In a February 1994 private treatment record from Dr. V.T., 
the veteran stated he injured his back while lifting heavy 
objects at his place of employment.  The assessment was acute 
lumbosacral strain.  

A private record from Appalachian Regional Healthcare dated 
in September 1994 noted the veteran was involved in an 
automobile accident.  An X-ray of the lumbar spine revealed 
"minimal anterior compression of the L-1 vertebrae is seen 
which is essentially unchanged from February 8, 1994.  This 
may represent either a normal variation or mild compression 
fracture of L-1 of chronic nature."  

A letter from Dr. R.E.C. dated in March 1995 noted the 
September 1994 car accident and stated that the veteran 
"suffered injuries to his head . . . to his cervical and 
lumbar spine. . .  These injuries are all symptomatic and 
very disabling."

During a May 1995 examination for SSA benefits, the veteran 
complained of shoulder and back pain and chronic headaches 
since a motor vehicle accident in 1994.  The impression was 
multiple musculoskeletal complaints, apparent chronic 
injuries exacerbated by a more current motor vehicle 
accident.  The examiner also noted that there was "not much 
objective physical examination evidence of debilitation."

VA outpatient treatment records note the veteran's complaints 
of back pain from his lumbar spine into the base of his skull 
beginning in April 1996.

Dr. G.J.S. completed a magnetic resonance imaging (MRI) study 
of the lumbar spine in November 1999, which found mild 
diffuse dehydrative disc changes and a very small focal 
central subligamentous herniated nucleus pulposus at the L3-
L4 with a small central dural sac defect.  Dr. G.J.S. also 
completed an MRI study of the brain in response to the 
veteran's complaints severe headaches, with no findings other 
than those consistent with age.

The veteran filed a claim for service connection in April 
2000, contending that his headaches and lumbosacral strain 
were a result of Vietnam combat.

During a January 2002 VA examination, the veteran complained 
of back pain and headaches.  Physical examination revealed 
tenderness to palpation of the lumbar spinal muscles, 
paracervical spinal muscles and at the insertion of the 
bilateral trapezius.  The diagnosis was mild lumbosacral 
spine strain.  The examiner opined that it was "unlikely 
that his current back symptoms are related to military 
service as there is no treatment for any type of significant 
back injury other than on two occasions of mild back strain 
which resolved, and there is no ongoing treatment for back 
pain, nor is there any abnormality of X-ray."  The examiner 
did, however, attribute a current thoracic spine disability 
to an in-service injury.  [Service connection was 
subsequently granted for a fracture of the thoracic 
vertebrae.]
  
In regards to veteran's headaches, funduscopic examination 
was normal, with no motor sensory changes.  The diagnosis was 
"muscle contraction/tension headaches."  The examiner 
further opined that it was unlikely that the veteran's 
headaches were related to in-service injury and instead the 
veteran's muscle tenderness appeared to be related to a post-
service motor vehicle accident and right shoulder injury.

In May 2002, the veteran was denied service connection for 
lumbosacral strain and muscle contraction headaches.  The 
veteran's service-connected psychiatric disorder was 
redenominated to include tension headaches.  This appeal 
followed.



Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
January 2002 VA examiner assessed the veteran with mild 
lumbosacral spine strain and muscle contraction headaches.  
Hickson element (1) is therefore arguably satisfied for both 
claims.

With respect to Hickson element (2), disease or injury in 
service, there is evidence that the veteran engaged in combat 
with the enemy.  His MOS was Armor Reconnaissance Specialist 
and his DD214 reports the receipt of the Combat Infantryman 
Badge.  Accordingly, he was engaged in combat with the enemy.  
His reports of in-service back injury are consistent with his 
combat service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   In 
addition, the service medical records include isolated 
findings pertaining to the back and to headaches.  Hickson 
element (2) has therefore been satisfied for both claims.  

With respect to Hickson element (3), medical nexus, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service [element (2)] , not to link the claimed disorder 
etiologically to the current disorder [element (3)].  
Competent medical nexus opinion evidence is required to 
satisfy the third Hickson element.  See  the Board's 
discussion of Libertine and related cases, supra.  

In this case, as indicated in the factual background section 
above, although there are isolated findings related to back 
pain and headaches during the veteran's active duty, there is 
a gap of a number of years after service before further 
complaints appeared, at which time they were attributed to 
intercurrent injuries sustained on the job and in an 
automobile accident.  

No competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's recent complaints 
relative to his back or headaches to his military service.  
Instead, the VA examiner opined in January 2002 that the 
veteran's mild lumbosacral spine strain was not related to 
the isolated complaint of back strain in service which 
resolved, and was supported by the fact that the veteran had 
no ongoing treatment for back pain.  The examiner also opined 
at that time that the veteran's muscle contraction headaches 
were related to the September 1994 post-service motor vehicle 
accident.  

There is no medical evidence to the contrary.  To the extent 
that the veteran himself is attempting to provide a nexus 
between his claimed disabilities and his military service, 
his lay statements are not probative of a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to continuity of 
symptomatology.  It is unclear whether the veteran is 
contending that he had low back problems and headaches 
continually after service.  The objective evidence, described 
above, includes the veteran's denials of such problems during 
the veteran's Reserve physical examinations after active 
duty, as well as no indication of such problems until the 
intervening injuries.  Moreover, supporting medical evidence 
is required in the circumstances presented in this case. See 
Voerth, 13 Vet. App. at120-1 [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.  

In summary, Hickson element (3) has not been met.  Therefore, 
service connection for a back disability of the lumbar spine 
and muscle contraction headaches is denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against these claims.  The benefits sought on appeal are 
accordingly denied.

Additional comment

The Board again notes in passing that based on the fact that 
the veteran experienced headaches associated with anxiety 
reactions in service, the RO in May 2002 redenominated the 
veteran's service-connected anxiety reaction with symptoms of 
post traumatic stress disorder to include tension headaches.  
See the May 2002 rating decision and the February 2003 SOC.  
The veteran's current muscle contraction headaches, however, 
have not been associated with service, but instead with a 
post-service motor vehicle accident; as explained above, 
service connection is not warranted for such.

5.  Entitlement to service connection for neck pain with a 
cervical spine injury.

6.  Entitlement to service connection for a bilateral 
shoulder disability, to include arthritis of the right 
shoulder.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been discussed above.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Factual background

The veteran's service medical records are negative for any 
complaints, diagnoses or treatment of a cervical spine or 
bilateral shoulder problem.

There are no pertinent medical records until December 1986, 
over a decade after the veteran's separation from service.  
At that time the veteran complained of right neck and right 
shoulder pain after lifting a television set at his place of 
employment.  Dr. E.C.J. diagnosed the veteran with acute 
cervical strain at that time. 

X-rays subsequent to above-motioned September 1994 car 
accident indicated no fracture or dislocation of the cervical 
spine.

During a May 1995 examination for SSA benefits, the veteran 
complained of shoulder and back pain that he claimed were due 
to service in Vietnam.  He also stated his back and shoulder 
pain was exacerbated after his September 1994 motor vehicle 
accident.  Physical examination revealed tenderness in the 
cervical spine.  The impression was "multiple 
musculoskeletal complaints . . . exacerbated by a more 
current motor vehicle accident."  

An MRI study of the cervical spine in November 1999 noted 
arthropathic changes with bony bars and spurs at C3-C7.  
There was no lateralizing soft disc herniation or cord 
impingement and no intramedullary lesion or acute change.  A 
MRI study of the left shoulder noted peritendinitis and 
inflammatory change along the biceps tendon and mild 
inflammation of the subscapularis complex.

The veteran filed claims for service connection for a 
cervical spine disability and a bilateral shoulder disability 
in April 2000, contending that these disabilities were a 
result of Vietnam combat.  During a January 2002 VA 
examination, the veteran complained of back pain.  Physical 
examination of the cervical spine revealed bilateral 
paraspinal muscle tenderness.  X-rays of the cervical spine 
were normal without degenerative change.  A diagnosis of 
cervical pain was made, and the examiner further opined that 
it was likely this pain was related to the September 1994 
automobile accident.  X-rays of the bilateral shoulders 
revealed mild degenerative arthritis of the right AC joint, 
but were otherwise negative.  

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran has 
cervical spine or left shoulder disabilities.  Although the 
veteran has complained of cervical spine and left shoulder 
pain, there are no current diagnoses in the claims folder of 
a left shoulder or cervical spine disability, merely 
references to the reported pain.  Significantly, recent X-
rays have been negative.  

It is now well established that a symptom alone, such as 
pain, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (a)(1) (2004) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any diagnosed disabilities 
regarding the cervical spine or left shoulder, service 
connection may not be granted.  Hickson element (1) has not 
been met for the claimed left shoulder and cervical spine 
disabilities and those claims fail on that basis alone.

In regards to the veteran's right shoulder claim, there is 
current X-ray evidence of arthritis.  Therefore, Hickson 
element (1) has accordingly been satisfied in regards to the 
veteran's right shoulder claim.    

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, although there is no evidence of an in-
service injury or disease to the cervical spine or bilateral 
shoulders, as discussed above the presumption for combat 
veterans is applicable.  Therefore, Hickson element (2) has 
been arguably met with respect to these claims.  The Board 
also notes that the evidence does not show a diagnosis of 
arthritis in the right shoulder until 2002, long after the 
one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).

With respect to Hickson element (3), medical nexus, as noted 
above the combat presumptions found in 38 U.S.C.A. § 1154(b) 
cannot be used to link the claimed in-service injury to the 
currently claimed disability. Competent medical nexus opinion 
evidence is required.  See Libertine, supra.  

With regards to the veteran's cervical spine and left 
shoulder claims, as discussed above with respect to element 
(1), is no showing of the claimed disabilities.  In the 
absence of diagnosed cervical spine or left shoulder 
disabilities, it follows that Hickson element (3), medical 
nexus is not, and cannot be, met for these claims.

With respect to the right shoulder disability, which has been 
diagnosed, competent medical nexus in favor of the claim does 
not exist.  That is, no health care provider has attributed 
any right shoulder disability to his military service.  On 
the contrary, the May 1995 SSA benefits examiner related the 
veteran's shoulder pain to the September 1994 automobile 
accident, almost 20 years after separation from active duty.  

Boiled down to its essence, all of the evidence concerning a 
nexus to service emanates from the veteran himself.  To the 
extent that the veteran himself is attempting to provide a 
nexus between a right shoulder disability and his military 
service, his statements are not probative.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

Conclusion

In summary, in regards to the veteran's service connection 
claims for a right shoulder disability, Hickson element (3) 
has not been met.  In regards to the veteran's service 
connection claim for cervical spine and left shoulder 
disabilities, Hickson elements (1) and (3) have not been met.  
For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against these claims.  The benefits sought on appeal are 
accordingly denied.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for alcoholism is 
not reopened.  The benefit sought on appeal remains denied.

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.

The claim for entitlement to service connection for muscle 
contraction headaches is denied.

Entitlement to service connection for lumbosacral strain, 
claimed as low back pain, is denied.

Entitlement to service connection for neck pain with a 
cervical spine injury is denied.

Entitlement to service connection for a bilateral shoulder 
disability, to include arthritis of the right shoulder, is 
denied.





	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


